Name: Commission Decision No 3673/86/ECSC of 1 December 1986 fixing the rates of abatement for the first quarter of 1987 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-12-02

 Avis juridique important|31986S3673Commission Decision No 3673/86/ECSC of 1 December 1986 fixing the rates of abatement for the first quarter of 1987 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 339 , 02/12/1986 P. 0020*****COMMISSION DECISION No 3673/86/ECSC of 1 December 1986 fixing the rates of abatement for the first quarter of 1987 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3485/85/ECSC of 27 November 1985 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 8 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the first quarter of 1987 of the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the first quarter of 1987 shall be as follows: category Ia 57 category Ib 52 category II 45 category III 57 category IV 39 category VI 44. The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia 58 category Ib 53 category II 56 category III 60 category IV 38 category VI 42. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5.